OAKES, Circuit Judge
(dissenting):
We are dealing here with a transitory action, a collision occurring on the high seas, albeit in the English Channel, between vessels of foreign registry, with foreign nationals as plaintiffs. As such we have jurisdiction. The Belgenland, 114 U.S. 355, 361-69, 5 S.Ct. 860, 29 L.Ed. 152 (1885). While the case may, and in this dissent will, be dealt with in the traditional terminology of forum non conveniens doctrine, it would be well in applying that doctrine here to sweep away some of the cobwebs that fill the attic of admiralty law and hence, with all respect, the majority opinion which speaks strictly within that traditional terminology. In admiralty law the Supreme Court seems to be suggesting that some of those cobwebs need cleaning out. See United States v. Reliable Transfer Co., 421 U.S. 397, 95 S.Ct. 1708, 44 L.Ed.2d 251 (1975) (divided damages rule replaced by allocation according to comparative fault); Moragne v. States Marine Lines, Inc., 398 U.S. 375, 90 S.Ct. 1772, 26 L.Ed.2d 339 (1970) (seaman’s estate could maintain wrongful death action although death occurred on navigable state waters and state law had no provision for death action based on unseaworthiness, overruling The Harrisburg, 119 U.S. 199, 7 S.Ct. 140, 30 L.Ed. 358 (1886)).
One cobweb is the myth of registry. While the M/Y Texaco Caribbean, whose unmarked wreck evidently caused the loss of life and property here involved, flew the Panamanian flag, it did so purely as a matter of legal and tax convenience to its owners. It was owned in name by a wholly owned Panamanian subsidiary, Texaco Panama, Inc. (Tex-pan), of Texaco, Inc., an American multinational corporation. While the fiction of corporate entity is given much credence in the admiralty law, e. g., Zubik v. Zubik, 384 F.2d 267, 273 (3d Cir. 1967), cert. denied, 390 U.S. 988, 88 S.Ct. 1183, 19 L.Ed.2d 1291 (1968), the courts have disregarded it where necessary to avoid evasion of obligations under American law, Zielinski v. Empresa Hondurena de Vapore, 113 F.Supp. 93 (S.D.N.Y.1953) (application of Jones Act to foreign shipowner where foreign seaman resident in United States and stock of foreign shipowner owned by United States corporation), or to promote public policy, United States v. Ira S. Bushey & Sons, Inc., 363 F.Supp. 110 (D.Vt.), aff’d, 487 F.2d 1393 (2d Cir. 1973), cert. denied, 417 U.S. 976, 94 S.Ct. 3182, 41 L.Ed.2d 1146 (1974) (environmental protection of American lake). See also Gerradin v. United Fruit Co., 60 F.2d 927 (2d Cir.), cert. denied, 287 U.S. 642, 53 S.Ct. 92, 77 L.Ed. 556 (1932); G. Gilmore & C. Black, The Law of Admiralty 388 et seq. (1957). Here the principal place of business of the parent corporation, Texaco, Inc., is in New York City, in the Southern District of New York. The nominal owner Tex-pan is a wholly owned and controlled subsidiary. While appellees assert that the Texaco Caribbean was managed and operated by Texas Overseas Tankship Limited (TOT), an English corporation, that too is a wholly owned subsidiary of Texaco, Inc. Moreover, legitimately seeking discovery that has been denied, appellants assert that “the seat of final corporate authority of Texpan is in New York” and that “vital decisions with regard to the [locating and marking of] the wreck of the Texaco Caribbean were made there by Texpan personnel.”1 I *456would for purposes of this case disregard the flag of convenience.
The second “cobweb in the attic” does not relate to admiralty alone, but to the entire doctrine of forum non conveniens. The almost 30 years that have elapsed since Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 67 S.Ct. 839, 91 L.Ed. 1055 (1947), and Koster v. Lumbermens Mutual Casualty Co., 330 U.S. 518, 67 S.Ct. 828, 91 L.Ed. 1067 (1947), have seen such an extraordinary development of worldwide economical air travel by jet that the deposing of witnesses abroad or bringing them to the United States is a relatively simple and inexpensive matter in a suit of this size.2 In other words, in the year 1975 no forum is as inconvenient as it was in 1947. One may wonder whether the entire doctrine of forum non conven-iens should not be reexamined in the light of the transportation revolution that has occurred since then.3
A third cobweb, I fear implicit in the majority opinion if not the entire law of admiralty (but visualized in the last few years, if not yet articulated by the Supreme Court), is the tendency to view shipping on the high seas as if it were still being conducted by sailing vessels in times gone by, rather than by supertankers and other huge, speedy, modern steel behemoths, whose control is more difficult to exercise, whose wrecks are more hazardous, and whose overall dangers to life, limb, property and environment are greater than anything dreamed of, say, when the Privy Council (House of Lords) sat on The Utopia [1893] A.C. 492. So, too, has the entire concept of national suzerainty over international waters changed. In the search for oil, fish and other ocean resources three-mile limits have become 12 and are being claimed at 200 miles; are we to transfer to Ecuador, for example, cases involving collisions near its limits? See generally United States v. Maine, 420 U.S. 515, 95 S.Ct. 1155, 43 L.Ed.2d 363 (1975). More to the point, Brittania no longer rules the waves, and while England (as well as France and Holland) has a territorial and environmental interest in connection with the English Channel, outside the three-mile limit that strait is international water, a tremendously busy commercial shipping lane for European common market and other traffic; as such, it cannot any longer be said, as the majority says, “England clearly has the more direct interest in promulgating and enforcing rules for safe passage” through the Channel. In this connection, it is interesting to note that the two ships wrecked here were Panamanian and West German, the modern well-equipped wreck search and salvage vessel (The Orea) that might have marked the wreck of the Texaco Caribbean was Dutch, and the only witness ship,4 the Leslie Lykes, which stood by for hours as the Texaco Caribbean’s stern section slowly sank, was a United States flag freighter.
*457I come then to the traditional doctrine of forum non conveniens which — with or without cobwebs — I still believe to be inapplicable to this case. Mr. Justice Jackson’s exegesis in Gulf Oil Corp. v. Gilbert, 330 U.S. at 508, 67 S.Ct. 839 at 843, sets forth the principal factors to consider, each of which I will treat — the “practical problems that make trial of a case easy, expeditious and inexpensive” (ease of access to sources of proof, availability of compulsory process, cost of obtaining willing witnesses’ attendance, availability of view, etc.); questions of enforceability of a judgment; “relative advantages and obstacles to fair trial.” “But,” he cautioned, “unless the balance is strongly in favor of the defendant, the plaintiff’s choice of forum should rarely be disturbed.” Id.
Justice Jackson also mentioned the “public interest” factors — court congestion, jury duty, the local interest in having localized controversies decided at home, the advantage of having the local law to be applied applied by a court most familiar with it. 330 U.S. at 508-09, 67 S.Ct. 839. But as stated by Judge Goodrich in All States Freight, Inc. v. Modarelli, 196 F.2d 1010, 1011 (3d Cir. 1952), quoted in Norwood v. Kirkpatrick, 349 U.S. 29, 31, 75 S.Ct. 544, 546, 99 L.Ed. 789 (1955), the
doctrine involves the dismissal of a case because the forum chosen by the plaintiff is so completely inappropriate and inconvenient that it is better to stop the litigation in the place where brought and let it start all over again somewhere else.
Here the private “practical” considerations seem to me to weigh in favor of trial here, as opposed to England. Texaco, Inc., has offices in New York, where its corporate and intercorporate records, communications with Texpan and TOT and officers are located. Texpan’s offices, according to its answers to interrogatories, are in Panama (closer to New York than to London) and TOT’s offices are in Monte Carlo and London, the managers in both offices claimed by Texpan to have been empowered to decide salvage, location and marking questions regarding the Texaco Caribbean. The witnesses would include the surviving crew members of the Texaco Caribbean who are Italian nationals; employees of TOT, Trinity House, two British fishing vessels and employees of two coastal radio stations, who are English; the crew of the Leslie Lykes who are American and who are especially important (see majority footnote 4); the surviving crew members of the Brandenburg and death claimants who are German; the officers and crew of the Orea, the Dutch salvage ship, and its owners, who are Dutch. With all of these people located in different places, while there might be some slight balance in favor of trial in England, can it be said to be so great as to require dismissal here?
There is no question of enforceability of any judgment that might be obtained. There is a practical problem urged by appellees that there might be a judgment here inconsistent with some judgment that might be rendered in the English courts in the litigation there instituted, involving claims by the owners of the Brandenburg and its cargo against the Texaco Caribbean, the Paracas (which has also claimed against and is claimed against by the Texaco Caribbean for the initial collision) and Trinity House. But the death claimants are not before the English courts, the interest of Trinity House with a liability limitation of $80,-000 is comparatively minimal, and the fact that the Paracas or its owners are not subject to American jurisdiction is immaterial to the suits here, based on failure of the Texaco interests to mark the wreck of their tanker. As for the overall advantages or obstacles to a fair trial, except for the apparent status of the English law against the appellants here, mentioned below, they appear to be in equipoise.
The public interest factors do not seem to me to support the majority decision, either. The docket of the Southern District is not relied upon. There is no local interest to be served in this international litigation, in England or elsewhere, other *458than the basic interest of the United States in exercising jurisdiction to avoid a failure of justice. See Gkiafis v. S. S. Yiosonas, 387 F.2d 460, 464 (4th Cir. 1967); Heredia v. Davies, 12 F.2d 500, 501 (4th Cir. 1926). See The Belgenland, 114 U.S. at 367, 5 S.Ct. 860;5 Motor Distributors, Ltd. v. Olaf Pedersen’s Rederi A/S, 239 F.2d 463, 465 (5th Cir.), cert. denied, 353 U.S. 938, 77 S.Ct. 816, 1 L. Ed.2d 760 (1957).
There is, moreover, a very grave danger that appellants will be precluded from recovery under the English law as set forth in The Utopia, supra, and The Douglas [1882] 7 P.D. 151, where the House of Lords and Court of Appeals respectively held that mere notice to governmental authorities relieves the owner of a wreck from liability: “This circumstance [report of the collision to the harbor-master] exonerates the defendants from the charge of negligence, for it gave the harbor-master notice to perform the duty.” 7 P.D. at 161. Contrast this with Berwind-White Coal Mining Co. v. Pitney, 187 F.2d 665, 669 (2d Cir. 1951) (“the mere fact that the Coast Guard undertakes a search does not relieve the owner of liability for failure to make all reasonable efforts to mark”). See also Morania Barge No. 140, Inc. v. M. &. J. Tracy, Inc., 312 F.2d 78, 83 (2d Cir. 1962). While the majority’s purported distinction of The Utopia and The Douglas in majority footnote 6 (on the basis that the authorities had assumed complete physical control of the wrecks) is possibly sound, we have no reason to believe that it will necessarily be followed by the English courts, much less any reason to think that English courts will apply some version of the general maritime law other than its own. See The Scotland, 105 U.S. 24, 29-30, 26 L.Ed. 1001 (1881). Limitation upon or denial of recovery is in and of itself grounds for not dismissing on forum non conveniens grounds. Bickel, Forum Non Conveniens in Admiralty, 35 Cornell L.Q. 12 (1949).
In short, the considerations toward which Gulf Oil Corp. v. Gilbert directs us do not call for dismissal here; justice on the contrary requires that we retain jurisdiction in the American courts where suit was brought. And, if we look at this litigation in the light of the considerations of 1975, not through the cobwebs of the law of half a century or a century ago, what may otherwise be a relatively close case becomes, for me, one that is clear-cut.5
6 It is important to world commerce that our courts of admiralty remain open to would-be litigants. The majority decision today shuts them for tenuous and in my view insubstantial reasons.

. Since the discovery sought has been denied, I do not see how it is possible for the majority to suggest that “[t]he evidentiary material offered in support of [appellants’] contentions was ... of insubstantial value.” The majority notes that the evidence offered was an inter-office memo of a Dutch company operating wreck-search vessels and that the memo indicated that its offer of services could not be accepted by TOT without Texaco, Inc.’s authorization. The Dutch vessel, the Orea, was equipped with sonar and other underwater detection devices and located the Texaco Caribbean and Brandenburg wrecks within a half hour after arrival on the scene at the request of the sunken Brandenburg’s owner. The pathetic Siren from England’s Trinity House anchored near an oil slick about a mile from the wreck of the Texaco Caribbean after vainly searching for it for hours. It is the gist *456of appellants’ complaint that Texaco in New York failed to approve hiring the Orea to locate and mark the wreck of the Texaco Caribbean before the Brandenburg unsuspectingly struck it. Appellants’ discovery below was substantially denied by the trial judge’s orders confirming a magistrate’s recommendations for limited discovery. Appellants were effectively denied the opportunity to depose any of appellee’s officers regarding the issue of dominance and control of Texpan by -Texaco in New York. Appellants have in my view been placed in a “Catch-22” situation. See Lekkas v. Liberian M/V Caledonia, 443 F.2d 10 (4th Cir. 1971).


. Suppose 20 witnesses had to come to New York from England and 30 from Germany. The total round trip at an average of $750 apiece would be $37,500. The Brandenburg’s complaint is for $2,050,000; the Brandenburg Cargo’s complaint is for $450,000; the Brandenburg seamen’s death claimants’ complaints are each for $1,700,000. Moreover, the Supreme Court has noted that international admiralty cases are often dealt with principally by deposition. The Bremen v. Zapata OffShore Co., 407 U.S. 1, 19, 92 S.Ct. 1907, 32 L.Ed.2d 513 (1972).


. The whole doctrine might also be reexamined in the light of the dispersion of corporate authority, as here, by the use of multinational subsidiaries to conduct international business.


. Appellants deny appellee’s assertion that the crews on the British fishing boats witnessed the crash of the Brandenburg. Appellants only agree that the fishing boats aided in rescue hours later.


. Indeed, where the parties are not only foreigners, but belong to different nations, and the injury or salvage service takes place on the high seas, there seems to be no good reason why the party injured, or doing the service, should ever be denied justice in our courts. Neither party has any peculiar claim to be judged by the municipal law of his own country, since the case is preeminently one com-munis juris, and can generally be more impartially and satisfactorily adjudicated by the court of a third nation having jurisdiction of the res or parties, than it could be by the courts of either of the nations to which the litigants belong.
114 U.S. at 368-69, 5 S.Ct. at 866.


. This dissent does not have to go into the problem, but I have very serious doubts whether Judge Metzner’s seemingly total reliance on Magistrate Jacobs’ report recommending dismissal on forum non conveniens grounds was itself proper under the Federal Magistrates Act, 28 U.S.C. § 636(b) and, e. g., TPO, Inc. v. McMillen, 460 F.2d 348 (7th Cir. 1972). See also Wingo v. Wedding, 418 U.S. 461, 94 S.Ct. 2842, 41 L.Ed.2d 879 (1974); CAB v. Carefree Travel, Inc., 513 F.2d 375 (2d Cir. 1975).